Title: To Thomas Jefferson from James Lyon, 21 June 1801
From: Lyon, James
To: Jefferson, Thomas


               
                  Sir
                  Sunday Morning June 21 [1801]
               
               I cannot refrain from an apology for obtruding upon you so tedious a visitor yesterday morning; but confident that you bear with the foibles of those whose pride or interest lead them to visit you with patience and condescention, I doubt not but you will readily pardon my temerity, when I assure you that Dr. Shaw possesses an extensive knowledge of the people of Vermont,—of their interests and wishes; is a member of their Legislature, a Major in the militia and a man of handsome property (for that State) all of which he has acquired by the practice of Physic and Surgery, in which professions none there excell him! Never did a Mussleman visit the tomb of his Prophet at Mecca with more sincere pleasure and devotion.
               I must again beg your indulgence for one moment while I obtrude my affairs upon your consideration. Important national concerns must undoubtedly call for almost unremitted attention; yet the Man, I am sensible, cannot be entirely lost in the president. Some tokens of your good wishes which rest upon my remembrance with gratitude, and which possibly I put too liberal a construction upon, induce me to mention my present total destitution of the materials for my business (having surrendered all to my creditors) and my equal destitution of the means to procure them. I almost despair of being able to recommence my business, which it has been my intention to do, hoping that I could effect a loan for five hundred dollars, which by a friend, (Dr. Rd. Dinmore, a gentleman of this City with whom I have contemplated a partnership in my business) I could give ample security for the return of in installments,—but that hope I fear is entirely visionary; therefore I should be extremely happy if you could keep me in recollection when you are filling places of employment, where with a small share of tallent and much laborious assiduity a moderate living may be made and place me in such a situation. I need not say that I do not make this request, thinking such a place would be either easy or enviable;—no, it is precisely because I have a growing family which at present see no other possible means of providing for,—except by the occupation of a journey man printer; and I hope that not my pride alone would be hurt when spurned from some tory office, where I must perhaps apply for employ; or when pointed at by the tories as a monument of the folly of squandering property in support of the republican cause; and altho’ I have been long in that habit, I believe it is the only way that I ever squandered it.
               I trust that your liberality will render an apology for this note unnecessary, & while your goodness will induce you to think in a proper time, of your Humble Servt.
               
                  
                     J Lyon
                  
               
            